Exhibit 10.1

 
DATED THIS 16TH     DAY OF NOVEMBER  2011



TRIO-TECH INTERNATIONAL PTE LTD


as Borrower

 
IFS CAPITAL LIMITED


as Lender


--------------------------------------------------




US$1,875,000
TERM LOAN FACILITY AGREEMENT




---------------------------------------------------
 


One Legal LLC
Advocates & Solicitors
5 Shenton Way
#02-02/12UICBuilding
Singapore 068808

 

 
 

--------------------------------------------------------------------------------

 



 
 
CONTENTS







CLAUSE                      HEADING                                                                                                           




1.                       INTERPRETATION
2.                      THE FACILITY             
3.                      CONDITIONS
PRECEDENT                                                                     
4.                      DRAWDOWN                                                                                              
5.                      REPAYMENT                                                                                              
6.                      PREPAYMENT AND
CANCELLATION                                                  
7.                      INTEREST          
8.                      TAXES                      
9.                      CHANGES IN CIRCUMSTANCES      
10.                      PAYMENTS 
11.                      REPRESENTATIONSAND
WARRANTIES                                             
12.                      INFORMATION                                                                                           
13.                      UNDERTAKINGS                                                                                        
14.                      EVENTS OF DEFAULT     
15.                      DEFAULT INTEREST          
16.                      INDEMNITIES                 
17.                      SET-OFF             
18.                      EXPENSES AND STAMP DUTY               
19.                      CALCULATIONS AND EVIDENCE
20.                      ASSIGNMENT

21.                      REMEDIES, WAIVERS, AMENDMENTS AND CONSENTS 
22.                      COMMUNICATIONS   

23.                      PARTIAL INVALIDITY  

24.
COUNTERPARTS        

25.                      GOVERNING LAW AND JURISDICTION

EXECUTION   
SCHEDULE 1   - CONDITIONS PRECEDENT   
SCHEDULE 2   - REQUEST FOR ADVANCE  



 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on 16TH November 2011


BETWEEN:-


(1)
TRIO-TECH INTERNATIONAL PTE LTD (the "Borrower", which expression shall unless
the context otherwise requires, include its successors and permitted assigns), a
company incorporated in the Republic of Singapore with UEN-Local No. 197602325K
and its registered office at 1008 Toa Payoh North #03-09 Singapore 318996; and



(2)
IFS CAPITAL LIMITED (the “Lender”), a company incorporated in the Republic of
Singapore with UEN-Local No. 198700827C and having its registered office at 7
Temasek Boulevard, #10-01 Suntec Tower One, Singapore 038987.



WHEREAS, at the request of the Borrower, the Lender is willing to grant to the
Borrower a term loan facility upon the terms and subject to the conditions of
this Agreement.


IT IS AGREED as follows:

 
1.           INTERPRETATION
 
(A)
Definitions: In this Agreement, except to the extent that the context requires
otherwise:-



“Advance” means the single lump-sum advance made or to be made by the Lender to
the Borrower or, as the case may be, the outstanding principal amount of such
advance;


“Available Commitment” means the amount of the Commitment less that part of the
Commitment (if any) which has been cancelled in accordance with this Agreement
or drawndown and which remains outstanding;


“Business Day” means a day (other than Saturday or Sunday) on which banks and
the Lender are open for business in Singapore;


“Charge over Equipment” means the first fixed charge executed or to be executed
by the Borrower in favour of the Lender over the Equipment, in form and
substance satisfactory to the Lender, which expression shall include such charge
as amended, varied, supplemented or modified from time to time;


“Charged Property” means the property and assets of any Security Party secured
to the Lender pursuant to the Security Documents, and collectively all of such
property and assets;


"Commitment" means, subject as provided in this Agreement, the amount not
exceeding:


(i)  
an aggregate of US$1,875,000; or



(ii)  
seventy per cent. (70%) of the current market value of the Equipment, as
determined by the valuation report delivered to the Lender under paragraph 7 of
Schedule 1,



whichever is lower;


 
 

--------------------------------------------------------------------------------

 

“Commitment Termination Date” means 6 December2011 or such later date as the
Lender may agree in writing;


“Equipment” means the equipment more particularly described in the Annex to the
Charge over Equipment, which expression shall include all accessories and
additions thereto and the benefit of any improvements and renewals thereof;


“Event of Default” means any of the events mentioned in Clause 14;


“Facility” means the credit facility granted by the Lender to the Borrower under
Clause 2(A), as such facility may be varied, amended, modified, supplemented,
replaced or extended from time to time;


“Final Repayment Date” means, subject as provided in this Agreement, the date
falling 36 months from the date of the Advance;


“Letter of Offer” means the letter of offer (Ref: IFS/6157/11) dated 24 August
2011 issued by the Lender relating to the Facility and duly accepted by the
Borrower, as may be amended, varied, modified, supplemented, replaced or
extended from time to time;


“Potential Event of Default” means any event or circumstance which, if it
continued after the giving of any notice, the expiry of any grace period, the
fulfilment of any other requirement, and/or (as the case may be) the making of
any determination by the Lender, provided for in Clause 14, would become an
Event of Default;


“Repayment Dates” means the consecutive monthly dates up to the Final Repayment
Date on which the Advance and interest thereon are to be paid pursuant to Clause
5(A) and Clause 7 respectively, and “Repayment Date” means each or any of them;
 
“S$” and “Singapore Dollars” each means the lawful currency of Singapore;


“Security Documents” means the Charge over Equipment and any other security
document (including guarantees) executed by any party in favour of the Lender
for monies owing by the Borrower to the Lender (which expression shall include
such security documents as amended, varied, supplemented, modified, replaced or
extended from time to time);


“Security Party” means the Borrower and any other person who may hereafter and
from time to time provide security (including guarantees) to the Lender in
respect of monies owing by the Borrower to the Lender;
 
“Transaction Documents” means the Letter of Offer, this Agreement, the Security
Documents and any other documents and agreements that may from time to time be
executed in connection with the Facility, as amended, varied, modified,
supplemented, replaced or extended from time to time and “Transaction Document”
means each or any of them; and
 
“US$” and “US Dollars” each means the lawful currency of the United States of
America.


(B)
Construction of Certain References: Except to the extent that the context
requires otherwise, any reference in this Agreement to:-

 
 
 

--------------------------------------------------------------------------------

 

an "agency" of a state includes any agency, authority, central bank, department,
government, legislature, minister, ministry, official or public or statutory
person (whether autonomous or not) of, or of the government of, that state;


this "Agreement" includes this Agreement as from time to time amended, varied,
modified, supplemented, replaced or extended and any document which amends,
varies, modifies, supplements, replaces or extends this Agreement;


the "assets" of any person means all or any part of its business, undertaking,
property, assets, revenues (including any right to receive revenues) and
uncalled capital;


"borrowed money" includes any indebtedness (1) for or in respect of money
borrowed or raised (whether or not for cash), by whatever means (including
acceptances, deposits, discounting, factoring, finance leases, hire purchase,
sale-and-leaseback, sale-and-repurchase and any form of "off-balance sheet"
financing) or (2) for the deferred purchase price of assets or services (other
than goods or services obtained on normal commercial terms in the ordinary
course of trading);


"consent" also includes an approval, authorisation, exemption, filing, license,
order, permission, recording or registration (and references to obtaining
consents shall be construed accordingly);


a "directive" includes any present or future directive, regulation, request,
requirement, rule or credit restraint programme of any agency of any state or of
any self-regulating organization (but, if not having the force of law, only if
compliance with the directive is in accordance with the general practice of
persons to whom the directive is intended to apply);


"disposal" includes any sale, assignment, exchange, transfer, concession, loan,
lease, surrender of lease, license, reservation, waiver, compromise, release of
security, dealing with or the granting of any option or right or interest
whatsoever or any agreement for any of the same and "dispose" means to make a
disposal, and "acquisition" and "acquire" shall be construed mutatis mutandis;


a "guarantee" also includes an indemnity, and any other obligation (whatever
called) of any person to pay, purchase, provide funds (whether by the advance of
money, the purchase of or subscription for shares or other securities, the
purchase of assets or services, or otherwise) for the payment of, indemnify
against the consequences of default in the payment of, or otherwise be
responsible for, any indebtedness of any other person (and "guaranteed" and
"guarantor" shall be construed accordingly);


"indebtedness" includes any obligation (whether present or future, actual or
contingent, secured or unsecured, as principal, surety or otherwise) for the
payment or repayment of money;


a "law" includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure, in each case of any jurisdiction whatsoever (and "lawful" and
"unlawful" shall be construed accordingly);


something having a "material adverse effect" is a reference to it having a
material adverse effect (1) on the business, assets, operations, prospects or
condition, financial or otherwise of the Borrower or of the Borrower and its
subsidiaries as a whole; or (2) on the ability of a Security Party to perform
and comply with its obligations under a Transaction Document to which it is a
party; or (3) on the rights of or benefits available to the Lender under a
Transaction Document or in respect of the Facility or (4) on the validity,
legality or enforceability of any Transaction Document;



 
 

--------------------------------------------------------------------------------

 

a "month" means a period beginning in one calendar month and ending in the next
calendar month on the day numerically corresponding to the day of the calendar
month on which it commences or, where there is no date in the next calendar
month numerically corresponding as aforesaid, the last day of such calendar
month (and "months" and "monthly" shall be construed accordingly);


any "obligation" of any person under this Agreement or any other agreement or
document shall be construed as a reference to an obligation expressed to be
assumed by or imposed on it under this Agreement or, as the case may be, that
other agreement or document (and "due", "owing", "payable" and "receivable"
shall be similarly construed);


a "person" includes any individual, company, corporation, firm, partnership,
joint venture, association, organization, trust, state or agency of a state (in
each case, whether or not having separate legal personality);


"related corporation" has the meaning ascribed to it in Section 6 of the
Companies Act, Chapter 50 of Singapore;


"security" includes any mortgage, pledge, lien, hypothecation, security interest
or other charge or encumbrance and any other agreement or arrangement having
substantially the same economic effect (including any "hold-back" or "flawed
asset" arrangement) (and "secured" shall be construed accordingly);


"subsidiary" has the meaning ascribed to it in Section 5 of the Companies Act,
Chapter 50 of Singapore;


"tax(es)" includes any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;


"tax on overall net income" of the Lender shall be construed as a reference to
tax (other than tax deducted or withheld from any payment) imposed on the Lender
by the jurisdiction in which its lending office is located on (1) its net
income, profits or gains worldwide or (2) such of its net income, profits or
gains as arise in or relate to that jurisdiction;


a "time of the day" is to Singapore time unless otherwise stated; and


the "winding-up" of a person also includes the amalgamation, reconstruction,
reorganization, administration, judicial management, dissolution, liquidation,
merger or consolidation of that person, and any equivalent or analogous
procedure under the law of any jurisdiction in which that person is
incorporated, domiciled or resident or carries on business or has assets.


(C)
Miscellaneous: The headings in this Agreement are inserted for convenience only
and shall be ignored in construing this Agreement. Unless the context otherwise
requires, words (including words defined herein) denoting the singular number
only shall include the plural and vice versa. The words "written" and "in
writing" include any means of visible reproduction. References to "Clauses" and
"Schedules" are to be construed as references to the clauses of, and schedules
to, this Agreement. Any reference to a sub-Clause or a paragraph is to a
sub-Clause or paragraph of the Clause in which such reference appears.



(D)
Incorporation: The provisions of the Transaction Documents form an integral part
of the Letter of Offer and shall be deemed to be incorporated therein and shall
be construed accordingly.  References in this Agreement to “this Agreement”
shall be a reference to the agreement between the Lender and the Borrower
constituted by the provisions of the Letter of Offer and the Transaction
Documents. In the event of any conflict or inconsistency between the provisions
of the Letter of Offer and the provisions of the Transaction Documents, the
provisions of the Transaction Documents shall prevail.




 
 

--------------------------------------------------------------------------------

 

(E)
Rights of Third Parties: A person who is not a party to this Agreement shall
have no right whatsoever under the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore to enforce this Agreement or any of its terms.



2.
THE FACILITY



(A)
Amount: The Lender grants to the Borrower a term loan facility upon the terms
and subject to the conditions of this Agreement. The Lender will make available
the Advance under the Facility up to the Available Commitment when the Lender
receives the notice requesting the Advance (unless, between then and the time
for making that the Advance, the Available Commitment is reduced to zero).



(B)
Purpose: The Borrower shall use the entire proceeds of the Facility to finance
its working capital requirements or such other purpose as the Lender may agree,
but the Lender need not check or ensure that it does so.



(C)
Review: Notwithstanding any other provision of this Agreement to the contrary,
expressed or implied, this Agreement and the Letter of Offer and/or the Facility
shall at the discretion of the Lender be reviewed from time to time and at any
time and the Lender may cancel, require the repayment of, reduce or vary the
Advance in any way and such cancellation, requirement for repayment, reduction
and/or variation shall take effect upon issue of a notice thereof by the Lender
to the Borrower on such date specified in such notice.



(D)
Cancellation of Facility: Notwithstanding any other provision of this Agreement,
at any time before the Advance and prior to the Commitment Termination Date, the
Lender may at its discretion cancel the Facility by notice in writing to the
Borrower upon which the Available Commitment shall be cancelled and shall no
longer be available for use by the Borrower.



3.           CONDITIONS PRECEDENT


The Borrower may not make its request for the Advance until the Lender has
confirmed to it that the conditions precedent set out in Schedule 1 have been
complied with to the satisfaction of the Lender, or where such requirements are
waived by the Lender.


4.           DRAWDOWN


(A)
Drawdown Conditions: Subject to the provisions of this Agreement, the Advance
shall be made by the Lender to the Borrower at its request if the following
additional conditions are fulfilled:-



 
(1)
not later than 11.00 a.m. on the fifth Business Day before the proposed date of
the Advance (or, as the case may be, such later time as may be acceptable to the
Lender for the purpose of the request), the Lender has received from the
Borrower a notice (which shall be irrevocable) substantially in the form set out
in Schedule 2 specifying:-



 
(a)
the proposed date of the Advance, which must be a Business Day on or before the
Commitment Termination Date;



(b)  
the amount of the Advance, which shall not exceed the Available Commitment; and



(c)  
the manner of payment of the Advance,



Such notice shall constitute a confirmation by the Borrower that at the date of
the Advance no Event of Default or Potential Event of Default has occurred or
will occur as a result of making the Advance, the representations and warranties
of the Borrower contained herein remain true and correct as of the date of the
Advance and no event specified in Clause 4(A)(6) has occurred;



 
 

--------------------------------------------------------------------------------

 

 
(2)
the conditions precedent referred to in Clause 3 have been fulfilled to the
satisfaction of the Lender;



 
(3)
none of the events mentioned in Clause 9 occurs in relation to the Advance;



 
(4)
all representations and warranties in Clause 11 have been complied with and
would be correct in all respects if repeated on the proposed date of the Advance
by reference to the circumstances then existing;



 
(5)
no Event of Default or Potential Event of Default has occurred on or before the
proposed date of the Advance, or will occur as a result of making the Advance;



 
(6)
no event, change, crisis or any development involving a prospective change,
crisis or otherwise, in economic conditions in Singapore has occurred or the
occurrence of any combination of any event, change, crisis or development in
such conditions has taken place as may, in the reasonable opinion of the Lender,
result or be likely to result in a material adverse effect on the business,
trading position, operations or prospects of any Security Party; and



 
(7)
not later than 9 a.m. on the proposed date of the Advance, the Lender has
received and found satisfactory such additional information, legal opinions
and/or other documents relevant in the context of or relating to this Agreement
as it may reasonably request.



(B)
Acknowledgement of Payment: The Borrower hereby expressly acknowledges that the
payments made by the Lender in accordance with the instructions contained in the
request for the Advance constitute the Advance to the Borrower in the amount of
such payment and satisfy pro tanto the obligation of the Lender to lend sums to
the Borrower hereunder.



(C)
Cancellation of Available Commitment: If the Available Commitment is not
drawndown in whole or in part by 5 p.m. on the Commitment Termination Date, the
Lender may at its discretion cancel the Facility by notice in writing to the
Borrower upon which the Available Commitment shall be cancelled and shall no
longer be available for use by the Borrower and upon such cancellation, the
Borrower shall pay to the Lender a cancellation fee of 0.25% of the amount
cancelled.



5.           REPAYMENT


(A)
Repayment:



 
(1)
In consideration of the Facility to be granted by the Lender to the Borrower,
the Borrower hereby covenants that it will repay to the Lender the Advance by 35
monthly instalments of US Dollars Fifty Two Thousand and Eighty Four (US$52,084)
each and a final instalment of US Dollars Fifty Two Thousand and Sixty
(US$52,060) (or such other principal amount as the Lender may determine where
the Advance is less than US$1,875,000) until the whole of the Advance and
interest thereon are fully repaid. The first instalment for the Advance is to be
paid on the date falling one (1) month from the date of the Advance and
thereafter each subsequent Repayment Date shall fall on the date one month after
the preceding Repayment Date until all the Advance and interest thereon are
fully paid and repaid. In default of payment of any of the said instalments for
any reason whatsoever, the Lender may treat the whole of the Facility or the
balance thereof for the time being owing and unpaid together with interest
thereon and all other sums due and owing under this Agreement as immediately due
and payable without any demand. In addition to the principal amount of each of
such instalments, the Borrower covenants to pay to the Lender interest on each
Repayment Date in the manner provided in Clause 7.




 
 

--------------------------------------------------------------------------------

 

 
(2)
The instalments for the Advance (including interest) shall be paid by a cheque
drawn on a licensed bank in Singapore in favour of the Lender and dated no later
than the date that the payment is due or in such other manner of payment as may
be acceptable to the Lender.



(B)
Final Repayment Date: Without prejudice to the foregoing, the Borrower shall
repay the Advance (together with all interest, fees and any other sums payable
hereunder and not payable prior thereto) in full to the Lender on or before the
Final Repayment Date.



(C)           Non-Revolving Facility:  All repayments shall not be re-drawn,
re-borrowed or exchanged.


6.           PREPAYMENT AND CANCELLATION


(A)
Prepayment: The Borrower may at any time after the first Repayment Date at its
option prepay the Advance in full or in part on any Repayment Date together with
accrued interest on the amount so prepaid to the date of prepayment together
with such additional amounts as may be necessary to compensate the Lender for
any costs or losses (including funding losses) directly or indirectly resulting
from such prepayment, subject to the following conditions and the provisions of
Clause 14 hereof:-



 
(1)
each partial prepayment shall be in an amount not less than US$10,000 and shall
be an integral multiple thereof;



 
(2)
each partial prepayment shall be applied in or towards repayment and
satisfaction of the Advance but in the inverse order of maturity;



 
(3)
the Borrower shall give the Lender not less than thirty (30) days’ prior written
notice of the date and amount of the proposed partial prepayment or the date of
proposed prepayment of the Advance in full;



 
(4)
timely notice of prepayment once having been received by the Lender the said
notice of prepayment shall be irrevocable and binding on the Borrower;



 
(5)
all prepayments made shall not be re-drawn, reborrowed or exchanged; and



 
(6)
the Borrower shall pay to the Lender a prepayment fee of one per cent (1.0%)
flat of the amount prepaid.



(B)
Cancellation: The Borrower may cancel all or any part of the Commitment at any
time before the Commitment Termination Date by giving to the Lender not less
than five (5) days' notice of the date of the cancellation and the amount to be
cancelled, and upon payment of a cancellation fee of 0.25% of the amount
cancelled. The Borrower may not cancel all or any part of the Commitment except
as expressly provided in this Agreement.



7.
INTEREST



(A)
Interest Rate: The rate of interest on the Advance as shall from time to time be
owing or remain unpaid shall be as follows:-



 
(1)
1.5% above the prevailing prime lending rate per annum of Citibank N.A. for US
Dollars on the date of the Advance (for the first interest period for the
Advance) and on each Repayment Date (for each respective interest period
thereafter); or




 
 

--------------------------------------------------------------------------------

 

 
(2)
1.5% above the IFS US$ Cost of Funds (as defined in Clause 7(B)) per annum,



whichever is higher, on monthly rests(as more particularly described below) or
such other rate or other periodic rest as may be notified by the Lender to the
Borrower from time to time.


For the purpose of the foregoing and Clause 7(B), each interest period in
respect of the Advance shall be one (1) month and the Borrower shall accordingly
make the first payment of interest on the date falling one (1) month from the
date of the Advance and thereafter on each Repayment Date. The Lender may at its
discretion vary the periodic rest at which interest is payable.


(B)
IFS US$ Cost of Funds: The reference to “IFS US$ Cost of Funds” shall mean, in
respect of any interest period, the Lender’s cost of funds for US Dollars as
determined conclusively by the Lender in its sole discretion on the date of the
Advance (for the first interest period for the Advance) and on each Repayment
Date (for each respective interest period thereafter) and as indicated to the
Borrower in the Lender’s interest computation for that interest period.



(C)
Capitalisation of Interest:  Any interest, which is due but unpaid, shall be
added to the outstanding principal amount of the Advance and shall itself bear
interest accordingly.



8.
TAXES



(A)  
Payment to be Free and Clear: All sums payable by the Borrower under this
Agreement shall be paid (1) free of any restriction or condition, (2) free and
clear of and (except to the extent required by law) without any deduction or
withholding for or on account of any tax and (3) without deduction or
withholding (except to the extent required by law) on account of any other
amount, whether by way of set-off or otherwise.



(B)
Grossing-up of Payments:



 
(1)
If the Borrower or any other person (whether or not a party to, or on behalf of
a party to, this Agreement) must at any time deduct or withhold any tax or other
amount from any sum paid or payable by, or received or receivable from, the
Borrower under this Agreement, the Borrower shall pay such additional amount as
is necessary to ensure that the Lender receives on the due date and retains
(free from any liability other than tax on its own overall net income) a net sum
equal to what it would have received and so retained had no such deduction or
withholding been required or made.



 
(2)
If the Borrower or any other person (whether or not a party to, or on behalf of
a party to, this Agreement) must at any time pay any tax or other amount on, or
calculated by reference to, any sum received or receivable by the Lender under
this Agreement (except for a payment by the Lender of tax on its own overall net
income), the Borrower shall pay or procure the payment of that tax or other
amount before any interest or penalty becomes payable or, if that tax or other
amount is payable and paid by the Lender, shall reimburse it on demand for the
amount paid by it.



 
(3)
Within 30 days after paying any sum from which it is required by law to make any
deduction or withholding, and within 30 days after the due date of payment of
any tax or other amount which it is required by paragraph (2) to pay, the
Borrower shall deliver to the Lender evidence satisfactory to the Lender of that
deduction, withholding or payment and (where remittance is required) of the
remittance thereof to the relevant taxing or other authority.



 
(4)
As soon as the Borrower is aware that any such deduction, withholding or payment
is required (or of any change in any such requirement), it shall notify the
Lender.




 
 

--------------------------------------------------------------------------------

 

(C)
Goods and Services Tax: The Borrower shall also pay to the Lender on demand, in
addition to any amount payable by the Borrower under this Agreement, any goods
and services, value added or other similar tax payable in respect of that amount
(and references in this Agreement to that amount shall be deemed to include any
such taxes payable in addition to it).



9.
CHANGES IN CIRCUMSTANCES



(A)
Illegality: If at any time the Lender determines that it is or will become
unlawful or contrary to any directive of any agency of any state for it to allow
all or part of the Commitment to remain outstanding, to make, fund or allow to
remain outstanding all or part of the Advance and/or to carry out all or any of
its other obligations under this Agreement, upon the Lender notifying the
Borrower:-



 
(1)
the Commitment shall be cancelled;



 
(2)
the Borrower shall prepay the Advance on such date as the Lender shall certify
to be necessary to comply with the relevant law or directive with all unpaid
accrued interest thereon, all unpaid fees accrued to the Lender and any other
sum then due to the Lender under any provision of this Agreement.



(B)
Increased Costs: If the Lender determines that, as a result of (1) the
introduction of or any change in, or in the interpretation or application of,
any law (which shall for this purpose include any removal or modification of any
exemption currently in force in favour of the Borrower) or (2) compliance by the
Lender with any directive of any agency of any state (including, without
limitation, a directive which affects the manner in which the Lender allocates
capital resources to its obligations under this Agreement):-



 
(1)
the cost to the Lender of maintaining all or any part of the Commitment and/or
of making, maintaining or funding all or any part of the Advance or any overdue
sum is increased; and/or



 
(2)
any sum received or receivable by the Lender under this Agreement or the
effective return to it under this Agreement or the overall return on its capital
is reduced (except on account of tax on its overall net income); and/or



 
(3)
the Lender makes any payment (except on account of tax on its overall net
income) or forgoes any interest or other return on or calculated by reference to
the amount of any sum received or receivable by it under this Agreement,



the Borrower shall indemnify the Lender against that increased cost, reduction,
payment or forgone interest or other return (except to the extent that it
results from a deduction or withholding of tax).Under this sub-Clause (B), the
Lender shall be entitled to claim indemnification not only for a cost,
reduction, payment or forgone interest or other return directly attributable to
this Agreement, the Commitment, the Advance or any overdue sum,
but also for that proportion of any cost, reduction, payment or forgone interest
or other return which the Lender determines to be fairly allocable to this
Agreement, the Commitment, the Advance or any overdue sum in relation to any law
or directive applicable to the Lender or affecting the conduct of the Lender's
business or a type of business or the manner in which or the extent to which the
Lender allocates capital resources.


(C)           Change in Market Conditions:


 
(1)
If at any time prior to the commencement of any interest period the Lender
determines that for whatever reason, including by reason of circumstances
affecting the Singapore interbank market, the interest rate set out under Clause
7(A) does not accurately reflect the cost to the Lender of making or maintaining
the Advance during such interest period, the Lender shall give notice of such
fact to the Borrower.




 
 

--------------------------------------------------------------------------------

 

 
(2)
During the period of thirty (30) days from the date of any such notice, the
Lender shall establish (in consultation with the Borrower) an alternative basis
(the “Substitute Basis”) for funding the Advance including, but without limiting
the generality hereof an alternative length of interest period and/or the fixing
of an alternative interest rate.



 
(3)
The Lender shall notify the Borrower in writing forthwith upon establishment of
the Substitute Basis. The interest rate (determined as aforesaid) shall reflect
the cost to the Lender (as determined by the Lender) of making available or
continuing to make available the relevant funds. The Substitute Basis shall be
binding upon the Borrower and shallbe retroactive to and take effect from the
beginning of the interest period applicable thereto and in respect of which the
Substitute Basis was established, and shall continue to apply until the Lender
notifies the Borrower in writing to the contrary.



10.
PAYMENTS



(A)
By Lender: On the date on which the Advance is to be made, the Lender shall make
the Advance available to the Borrower by making payment of the same to the
parties set out in the Borrower’s notice of drawdown under Clause 4(A) (1), no
later than the date on which the Advance is to be made, before close of business
in Singapore on that date, or in such other manner as may be agreed by the
Lender. All costs and expenses (including bank charges and all costs and
expenses of purchasing any currency) incurred in the making of the Advance shall
be borne by the Borrower.



(B)
By Borrower: Any payment to be made by the Borrower in respect of principal or
interest or any other sum payable by the Borrower hereunder shall be made in the
manner set out in Clause 5(A)(2) above no later than the date that the payment
is due. Any cheque sent by post by the Borrower to the Lender shall be at the
risk of the Borrower. In addition to any interest payable by the Borrower to the
Lender and any other charges which the Lender may levy, an administrative fee of
S$10 and any goods and services tax (if any) payable thereon shall be payable by
the Borrower to the Lender for each GIRO transaction that fails to occur.



(C)
Order of Distribution: If the amount received by the Lender from the Borrower on
any date is less than the total sum remaining and/or becoming due under this
Agreement on that date, the Lender may apply that amount in or towards payment
of the following sums in the following order:-



 
(1)
first, in or towards payment of any sums (other than principal of or interest on
the Advance) then due to the Lender;



 
(2)
secondly, in or towards payment of any default interest;



 
(3)
thirdly, in or towards payment of any interest (other than default interest)
then due on the Advance; and



 
(4)
fourthly, in or towards payment of any principal then due,



or in such other manner and order of distribution as the Lender may determine in
its sole discretion. Any such application shall override any purported
appropriation by the Borrower.


(D)
Non-Business Days:



 
(1)
If the Final Repayment Date or any Repayment Date would otherwise fall on a
non-Business Day, it shall instead fall on the next Business Day, unless it
falls into another calendar month in which case the Final Repayment Date or such
Repayment Date shall instead fall on the immediately preceding Business Day.




 
 

--------------------------------------------------------------------------------

 

 
(2)
Any payment to be made by the Borrower on a day which is not the Final Repayment
Date or a Repayment Date and which would otherwise be due on a non-Business Day
shall instead be due on the next Business Day, unless it falls into another
calendar month in which case such payment shall instead be due on the
immediately preceding Business Day.



11.
REPRESENTATIONS AND WARRANTIES



(A)
Reliance by Lender: The Borrower acknowledges that it has made the
representations to the Lender as set out in Clause 11(B) with the intention of
inducing the Lender to make available the Facility to the Borrower, to enter
into the Transaction Documents on the basis of, and in full reliance on, each of
those representations and the Borrower now warrants to the Lender as set out in
Clause 11(B).



(B)
Representations and Warranties: The following are the representations and
warranties referred to in Clause 11(A):-



 
(1)
that the Borrower is duly incorporated with limited liability and validly
existing as a company under the laws of the Republic of Singapore, is not in
liquidation and does not have any winding up petition filed against it in the
courts of the Republic of Singapore;



 
(2)
that each Security Party has the necessary power and authority to execute and
deliver each Transaction Document to which it is a party and has taken all
necessary corporate action and has obtained all necessary consents
(governmental, exchange control or otherwise) to enable it to execute each such
Transaction Document and to perform its obligations thereunder;



 
(3)
that there are no actions, suits or arbitral or other proceedings pending or
threatened against any Security Party or the assets of any of them which may
have a material adverse effect on its respective assets or its ability to
observe or perform its respective obligations under each Transaction Document to
which it is a party or the enforcement thereof;



 
(4)
that the financial condition and operations of each Security Party, and each of
its related corporations (if any) is such that each Security Party is able to
fully and effectively perform its obligations under each Transaction Document to
which it is a party;



 
(5)
that no Event of Default has occurred or will occur as a result of making the
Advance; each Security Party is not in breach of or in default under any
agreement relating to borrowed money to an extent or in a manner which has or
could have a material adverse effect on it;



 
(6)
that each Security Party and its respective assets is/are not entitled to
immunity from suit, execution, attachment or other legal process in Singapore or
elsewhere; its entry into each Transaction Document to which it is a party
constitutes, and the exercise of its respective rights and performance of and
compliance with its respective obligations under such document will constitute
private and commercial acts done and performed for private and commercial
purposes;



 
(7)
that each Security Party has filed or caused to be filed all requisite tax
returns required to be filed in all jurisdictions in which it is situated or
carries on business or resides or is otherwise subject to taxation and it has
paid all taxes shown to be due and payable in such returns or on any assessments
made against it (other than those being contested in good faith and against
which adequate reserves are being maintained) and, to its knowledge, no claims
are being asserted with respect to such taxes which, if adversely determined,
would have a material adverse effect on it or upon its ability to fulfil its
respective obligations under any Transaction Document;




 
 

--------------------------------------------------------------------------------

 

 
(8)
that no steps have been taken by each Security Party or any other party nor have
any legal proceedings been started or threatened for its dissolution, winding up
or bankruptcy or for the appointment of a receiver, trustee, liquidator,
judicial manager, administrator or similar officer of it, its assets or any of
them;



 
(9)
that no information, exhibit or report furnished in writing by each Security
Party to the Lender in connection with the negotiation of any Transaction
Document contains any misstatement of fact as at the date of such exhibit or
report or as at the date when such information was given or omits to state a
fact as at such date which in any such case would be materially adverse to the
interests of the Lender under such Transaction Document;



 
(10)
that each Security Party which is a corporation has carried on its business in
accordance with applicable laws in Singapore and in any relevant foreign country
and there is no investigation or enquiry by, or order, decree or judgment of,
any court or any agency of any state outstanding or anticipated against each
Security Party which may have a material adverse effect on that Security Party;



 
(11)
that each Security Party is not insolvent or bankrupt, or has not made any
arrangement or composition with its creditors or taken or suffered any similar
action in consequence of a debt; each of the Security Parties is not in breach
of or in default under any agreement relating to borrowed money;



 
(12)
that the accounts of each Security Party which is a corporation  as delivered to
the Lender (with copies of the reports and approvals referred to in (i) below):­



(i)  
include such financial statements as are required by the laws of the country of
its incorporation and, save as stated in the notes thereto, were prepared,
audited, examined, reported on and approved in accordance with accounting
principles and practices generally accepted in its country of incorporation and
consistently applied and in accordance with the laws of its country of
incorporation and its constitutional documents;



 
(ii)
together with the notes thereto, give a true and fair view of the state of
affairs and financial condition and operations of such Security Party (or, in
the case of consolidated accounts, the consolidated state of affairs, financial
condition and operations of such Security Party and its subsidiaries) as at that
date and for the respective financial years then ended; and



 
(iii)
together with the notes thereto and to the extent required by accounting
principles, standards and practices generally accepted in its country of
incorporation disclose or make provisions against all material liabilities
(contingent or otherwise) of the relevant person(s) as at the respective dates
and all material unrealised or anticipated losses from any commitment entered
into by the relevant person(s) and which existed on the respective dates;



 
(13)
that there has been no material adverse change in the financial condition or
operations of each Security Party since the date of the then latest available
audited financial statements of such Security Party delivered to the Lender or
in the consolidated financial condition or operations of such Security Party and
its subsidiaries and associated corporations, as the case may be, since that
date;



 
(14)
that the entry by each Security Party into, the exercise of its rights and/or
the performance of or compliance with its obligations under the Transaction
Documents to which it is a party do not and will not violate, or exceed any
borrowing or other power or restriction granted or imposed by, (a) any law to
which it is subject or (b) (where the Security Party is a corporation) its
constitutive documents;




 
 

--------------------------------------------------------------------------------

 

 
(15)
that the obligations of each Security Party under the respective Transaction
Documents to which it is a party are legal, valid, binding and enforceable in
accordance with their terms;



 
(16)
that the entry by each Security Party into, the exercise of its rights and/or
performance of or compliance with its obligations under the Transaction
Documents to which it is a party do not and will not (a) violate, or exceed any
borrowing or other power, (b) violate, or exceed any restriction granted or
imposed by (i) any law to which it is subject or (ii) its constitutive documents
(if applicable), (c) violate any agreement to which it is a party or which is
binding on it or its respective assets, or (d) result in the existence of, or
oblige it to create, any security over those assets; and



 
(17)
each of the Security Parties is not involved in any activity prohibited under
the Corruption Drug Trafficking and Other Serious Crimes (Confiscation of
Benefits) Act, Chapter 65A of Singapore.



(C)
Repetition: Each of the representations is made and each of the warranties is
given without any condition or qualification and shall be correct and complied
with in all respects so long as any sum remains to be lent or remains payable
under this Agreement as if repeated then by reference to the then existing
circumstances, except that the reference to financial statements in Clause
11(B)(12) shall be construed as a reference to the then latest available
financial statements of the relevant Security Party.



(D)
Investigation by Lender: The rights and remedies of the Lender in relation to
any misrepresentation or breach of warranty on the part of the Borrower shall
not be prejudiced by any investigation by or on behalf of the Lender into the
affairs of any Security Party, by the performance of any Transaction Document or
by any other act or thing which may be done by it in connection with any
Transaction Document or any other documents and which would, apart from this
sub-Clause, prejudice such rights or remedies.



12.
INFORMATION



(A)  
Undertakings: The Borrower undertakes that, so long as any sum remains to be
lent or remains payable under this Agreement:



 
(1)
Preparation of Accounts: it will ensure that all accounts to be delivered by it
under this Agreement are prepared in such manner that Clause 11(B)(12) would be
complied with if applied to those accounts by Clause 11(C). If the Lender wishes
to discuss the financial position of any of the Security Parties or any of its
subsidiaries with its auditors, the Lender may notify the Borrower, stating the
questions or issues which the Lender wishes to discuss with the auditors. In
this event, the Borrower must ensure that the auditors are authorised (at the
expense of the Borrower):



 
(a)
to discuss the financial position of such Security Party or each of its
subsidiary with the Lender; and



 
(b)
to disclose to the Lender any information which the Lender may reasonably
request.



 
(2)
Audited Accounts: as soon as available and in any event within 90 days after the
end of each of its financial years, it will deliver to the Lender copies of the
annual report and audited accounts (both consolidated and unconsolidated) as at
the end of and for such financial year, of the Borrower together with copies of
the related reports and approvals referred to in Clause 11(B)(12);




 
 

--------------------------------------------------------------------------------

 

 
(3)
Semi-Annual Information: as soon as available and in any event within 45 days
after the end of the first six months of the financial year of the Borrower, it
will deliver to the Lender copies of the unaudited accounts of the Borrower
(both consolidated and unconsolidated) as at the end of and for that six month
period;



 
(4)
Quarterly Management Reports: as soon as available and in any event within 45
days after the end of each quarterly period of each financial year of the
Borrower, it will deliver to the Lender copies of the unaudited accounts of the
Borrower (both consolidated and unconsolidated) as at the end of and for that
quarterly period;



 
(5)
Information to Shareholders: at the same time as sent to shareholders of a
Security Party, it will deliver to the Lender copies of any circular, document
or other written information sent to such shareholders generally (or any class
of them) or to its creditors generally (or any class of them) in respect of any
re-adjustment, rescheduling or deferral of all or a material part of its
indebtedness;



 
(6)
Litigation: it will promptly deliver to the Lender details of any litigation,
arbitration or administrative proceeding which, if to its knowledge had been
current, pending or threatened at the date of this Agreement, would have
rendered the representation and warranty in Clause 11(B)(3) incorrect;



 
(7)
Events of Default: it will notify the Lender of the occurrence of any Event of
Default or Potential Event of Default (and of any action taken or proposed to be
taken to remedy it) promptly after becoming aware of it. With each financial
statement delivered by it under Clauses 12(A)(2), 12(A)(3) and 12(A)(4), and
promptly after any request made by the Lender from time to time, it will deliver
to the Lender a certificate signed on its behalf by such person as may be
acceptable to the Lender for that purpose confirming that, so far as it is aware
and (if applicable) except as previously notified to the Lender or waived in
accordance with Clause 21(B), no Event of Default has occurred or (as the case
may be) setting out details of any which has occurred and has not been so
notified and of which it is aware and of any action taken or proposed to be
taken to remedy it;



 
(8)
Compliance: it will promptly deliver to the Lender such information as the
Lender may require about the Charged Property and the compliance of any Security
Party with the terms of any Transaction Documents to which it is a party;



 
(9)
Access: it will and will ensure that each Security Party will permit the Lender
and/or accountants or other professional advisers and contractors of the Lender,
at all reasonable times and on reasonable notice, at the risk and cost of the
Borrower to have free access to the premises, assets, books, accounts and
records of any of the Security Parties and each of its subsidiaries; and it
will, at the request of the Lender and at the risk and cost of the Borrower,
permit the Lender to have free access to the premises at which the Equipment is
located to inspect the Equipment at least once every calendar year;



 
(10)
Other Information: it will promptly deliver to the Lender such other information
relating to the financial condition, assets, operations or business of it or its
subsidiaries as the Lender may from time to time reasonably require.



(B)           “Know your customer” checks:


If:
 
(i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 
(ii)  
any change in the status of any Security Party or the composition of the
shareholders of any Security Partyafter the date of this Agreement; or

 


 
(iii)
a proposed assignment or transfer by the Lender of any of its rights and/or
obligations under this Agreement prior to such assignment or transfer,



obliges the Lender (or, in the case of paragraph (iii) above, any prospective
new lender(s)) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Lender (for itself or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new lender(s))
in order for the Lender or, in the case of the event described in paragraph
(iii) above, any prospective new lender(s) to carry out and be satisfied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Transaction Documents.


13.
UNDERTAKINGS



The Borrower undertakes that, so long as any sum remains to be lent or remains
payable under this Agreement:-


 
(1)
Ranking of Obligations: its payment obligations under this Agreement rank and
will at all times rank at least equally and rateably in all respects with all
its other unsecured indebtedness except for such indebtedness as would, by
virtue only of the laws in force, be preferred in the event of its winding-up;



 
(2)
Accounts Receivable: it will not, except pursuant to the bills receivable
facility granted by DBS Bank Ltd to the Borrower prior to the date of this
Agreement, sell, assign, transfer, factor or dispose of any of its accounts
receivables without the prior written consent of the Lender, such consent not to
be unreasonably withheld;





 
(3)
Negative Pledge: save for the two (2) charges in favour of DBS Bank Ltd
registered with the Accounting and Corporate Regulatory Authority and numbered
C201102404 and C200400811 and the charge in favour of Standard Chartered Bank
registered with the Accounting and Corporate Regulatory Authority and numbered
200003573,it will not create or have outstanding any security on or over its
assets, present and future, except with the prior consent in writing of the
Lender, such consent not to be unreasonably withheld, and in relation to any
other security created or remaining outstanding with the consent of the Lender,
the principal amount secured by such security shall not be increased without the
prior consent in writing of the Lender;





 
(4)
Disposals: it will not (whether by a single transaction or a number of related
or unrelated transactions and whether at one time or over a period of time)
sell, transfer, lease out, lend or otherwise dispose of (whether outright, by a
sale-and-repurchase or sale-and-leaseback arrangement, or otherwise) all or
substantially all of its assets nor of any part of its assets which, either
alone or when aggregated with all other disposals other than those required to
be excluded under this Clause 13(4), is substantial in relation to its assets or
the disposal of which could have a material adverse effect on it. The following
disposals shall not be taken into account under this Clause 13(4):-



 
(a)
disposals in the ordinary course of business for full consideration and on an
arm’s length basis for cash or assets of similar value; and




 
 

--------------------------------------------------------------------------------

 

 
(b)
any disposal made with the prior written consent of the Lender



Provided Always That any dealing or disposal of the Equipment shall be subject
to Clause 13(15);


 
(5)
Change of Business: it will ensure that at all times that, except with the
Lender’s prior written consent, such consent to be granted at the Lender’s
absolute discretion:-



 
(a)
there is no material change in the nature of the business of the Borrower
(whether by a single transaction or a number of related or unrelated
transactions, whether at one time or over a period of time and whether by
disposal, acquisition or otherwise); and



 
(b)
there is no amendment or alteration to any of the provisions in the Memorandum
and Articles of Association of the Borrower relating to the principal objects
and the borrowing powers of the Borrower;



 
(6)
Shareholdings: it will procure that at all times, except with the Lender's prior
written consent, such consent to be granted at the Lender’s absolute
discretion:-



 
(a)
it will not undertake or permit any form of restructuring, reconstruction,
amalgamation, reorganisation, merger, consolidation, takeover  or any other
scheme of compromise or arrangement affecting the Borrower;



 
(b)
there will be no change in the composition of its shareholders or the legal and/
or beneficial ownership of its shares; and



 
(c)
there will be no change in the composition of the directors of the Borrower;



 
(7)
Dividends: it will not, without the prior consent in writing of the Lender,
declare or pay any dividends or otherwise make any distribution of profits or
any property (whether in cash or in kind or otherwise);



 
(8)
Maintenance of Consents: each Security Party will obtain, comply with the full
terms of and do all that is necessary to maintain in full force and effect all
such authorizations, approvals, licenses and consents required in or by the laws
and regulations of the relevant jurisdictions to enable it lawfully to enter
into and perform its obligations under the Transaction Documents or to ensure
the legality, validity, enforceability or admissibility in evidence in such
jurisdictions of the Transaction Documents;



 
(9)
Taxes: it will (a) pay when due all taxes payable by it other than taxes for
which it has set aside (as evidenced in the financial statements of the Borrower
delivered under this Agreement) sufficient reserves and provisions and which are
being contested in good faith except where failure to pay such taxes may have a
material adverse effect upon it or its ability to perform any of its financial
or other obligations under this Agreement and (b) pay such contested taxes after
the final determination or settlement of such contest;




 
 

--------------------------------------------------------------------------------

 

 
(10)
Insurance: (a)
it will insure and keep insured in its name with an insurance company approved
by the Lender through an insurance broker nominated by the Lender all the
Equipment against loss and damage from all risks, including fire and such other
risks normally insured by companies in the same or similar industry as the
Borrower or such other risks and contingencies as may be deemed fit by the
Lender from time to time to the full reinstatement or insurable value thereof as
determined and approved by the Lender until the full repayment of the Facility
and all sums outstanding under this Agreement, on such terms and conditions
acceptable to the Lender. All such policies shall provide for the interest of
the Lender as chargee, have non-cancellation clauses and a loss payee clause in
favour of the Lender as chargee endorsed thereon. Premiums in respect of such
insurance shall be borne solely by the Borrower and the Borrower shall pay or
procure to be duly paid all premiums or other sums payable in respect of such
insurance, and ensure that all such policies or insurance in respect of the
foregoing will be in full force and effect and enforceable by the Borrower.
Without prejudice to the foregoing, the Borrower shall procure that all
insurance policies are duly renewed at least 2 weeks prior to their expiry. If
the Borrower fails to comply with the provision of this Clause 13(10), the
Lender may at its discretion (but without any obligation on its part to do so)
have such insurance effected or renewed and the insurance premiums and all
monies so expended by the Lender shall be repaid by the Borrower with interest
at the rate and in the manner provided in Clause 15 hereof;



 
(b)
it will insure and keep insured all its other property against loss or damage
from all risks, including fire, riots, strikes, aircraft damage, articles
dropped from the air, malicious damage, explosion and such other risks and
contingencies as may be usual in the business of the Borrower for the full
insurable value thereof;



 
(11)
Further Security: without prejudice to any other rights or remedies available at
law, if in the sole opinion of the Lender, any Security Party shall not be able
to fulfil any of their obligations under any Security Document to which it is a
party, the Lender shall be entitled (but without any obligation), at its sole
discretion, to require the Borrower to, and the Borrower shall, within seven (7)
Business Days of the Lender so requiring to do so, provide such other security
acceptable to the Lender in its absolute discretion, but nothing herein shall
prejudice the right of the Lender to otherwise exercise its rights under Clause
14; and



 
(12)
Special Accountant: in the event that, in the opinion of the Lender,
circumstances have arisen which give reasonable cause for concern over the
financial condition of the Borrower, the Borrower will, notwithstanding that an
Event of Default or a Potential Event of Default has not occurred, forthwith
upon the Lender’s request appoint a special accountant nominated by the Lender.
The Lender may at its absolute discretion immediately after such request to
appoint a special accountant make such appointment on the Borrower’s behalf. The
special accountant so appointed shall be the agent of the Borrower and the
Borrower shall be responsible for his acts, defaults and remuneration. The
special accountant shall have the following functions:-



 
(a)
to carry out an audit of the accounts of the Borrower and report the outcome of
such audit to the Lender;



 
(b)
to verify and submit to the Lender a list of the Borrower’s account receivables;



 
(c)
to verify and submit to the Lender a list of the Borrower’s creditors; and



 
(d)
to render such advisory or other services with respect to the financial affairs
of the Borrower as the Lender may specify in its request to the Borrower to
appoint the special account;




 
 

--------------------------------------------------------------------------------

 

 
(13)
Valuation of Equipment: it will promptly deliver to the Lender (i) not less than
once in each calendar year; and (ii)from time to time as the Lender may require
such valuation(s) of the Equipment by independent professional valuers selected
or approved by the Lender in its discretion stating the current market value of
the Equipment on bases and assumptions acceptable to the Lender addressed to the
Lender or with written confirmation that the Lender may rely on such
valuation(s);



 
(14)
Minimum Value: in the event that at any particular time the Lender determines
that the aggregate of all monies (whether principal, interest, fees or
otherwise) for the time being outstanding under the Facility (collectively the
“Outstandings”) is more than 70% (the “Security Margin”) of the market value of
the Equipment(the “Valuation”)as determined by the Lender from the most recent
valuation received by the Lender under Clause 13(13), the Borrower shall, within
seven (7) days of a written notice from the Lender, at the Lender's discretion:-



 
(a)
pay all accrued interests forming part of the Outstandings and further reduce
the Outstandings so that the reduced Outstandings, in proportion to the
Valuation, shall be less than the Security Margin; and/or



 
(b)
furnish or procure additional security in form and substance acceptable to the
Lender, so that the Outstandings, in proportion to the aggregate of the
Valuation and the current market value (as ascertained by the Lender with all
costs arising from or in connection with such ascertainment to be borne by the
Borrower) of such additional security, shall be less than the Security Margin;



 
(15)
No Sale or Disposal of Equipment: it will not, without the prior written consent
of the Lender:-



(a)  
lease, rent, let, sub-let or hire out the Equipment or enter into an agreement
(other than an agreement conditional upon such consent or agreement of the
Lender being obtained) for any such lease, loan, rental, letting, sub-letting or
hiring or grant any right or licence or permission to any person to use or
operate any of the Equipment; and



(b)  
sell, transfer or part with in any way or otherwise dispose of (whether
outright, by a sale-and-repurchase or sale-and-leaseback arrangement, or
otherwise, whether by means of one or a number of transactions related or not
and whether at one time or over a period of time), the whole or any part of the
Equipment, or enter into an agreement for any such sale, transfer or other
disposal.



 
(16)
No Financing of Purchase of Equipment similar to the Equipment: it shall notify
and grant to the Lender the first right of refusal to finance any acquisition or
purchase of any new or used equipment similar to the Equipment by the Borrower;
and



 
(17)
Further Assurance: it will from time to time on request by the Lender do or
procure the doing of all such acts and will execute or procure the execution of
all such documents as the Lender may reasonably consider necessary for giving
full effect to this Agreement or securing to the Lender the full benefits of all
rights, powers and remedies conferred upon the Lender in the Transaction
Documents.



14.
EVENTS OF DEFAULT



(A)           Events of Default: The following are Events of Default:-


 
(1)
Non-Payment: the Borrower does not pay in the manner provided in this Agreement
any sum payable under it when due;




 
 

--------------------------------------------------------------------------------

 

 
(2)
Breach of Other Obligations: a Security Party does not fully perform or comply
with any one or more of its obligations (other than the payment obligation of
the Borrower referred to in Clause 14(A)(1)) under any Transaction Document and
if in the reasonable opinion of the Lender that default is capable of remedy, it
is not in the reasonable opinion of the Lender remedied within seven (7) days of
its occurrence;



 
(3)
Breach of Warranty: any representation, warranty or statement by any Security
Party in any Transaction Document to which it is a party or in any document
delivered thereunder is not fully complied with or is or proves to have been
incorrect when made or deemed repeated or is breached in any material respect;



 
(4)
Cross-Default: any other indebtedness of any Security Party in respect of
borrowed money is or is declared to be or is capable of being rendered due and
payable before its normal maturity by reason of any actual or potential default,
event of default or the like (however described) or is not paid when due or, as
a result of any actual or potential default, event of default or the like
(however described) any facility relating to any such indebtedness is or is
declared to be or is capable of being cancelled or terminated before its normal
expiry date or any person otherwise entitled to use any such facility is not so
entitled;



 
(5)
Insolvency: any Security Party is (or is, or could be, deemed by law or a court
to be) insolvent or unable to pay its debts, stops, suspends or threatens to
stop or suspend payment of all or a material part of (or of a particular type
of) its indebtedness, begins negotiations or takes any other step with a view to
the deferral, rescheduling or other readjustment of all of (or all of a
particular type of) its indebtedness (or of any part which it will or might
otherwise be unable to pay when due), proposes or makes a general assignment or
an arrangement or composition with or for the benefit of the relevant creditors
or a moratorium is agreed or declared in respect of or affecting all or a
material part of (or of a particular type of) the indebtedness of such Security
Party;



 
(6)
Enforcement Proceedings: a distress, attachment, execution or other legal
process is levied, enforced or sued out on or against the assets of any Security
Party and is not discharged or stayed within five (5) days;



 
(7)
Security Enforceable: any security on or over the assets of any Security Party
becomes enforceable or any step (including the taking of possession or the
appointment of the receiver, manager or similar officer) is taken to enforce
such security;



 
(8)
Winding-up or Bankruptcy: any step is taken by any person with a view to the
winding-up or bankruptcy of a Security Party (except for the purpose of and
followed by a reconstruction, amalgamation reorganisation, merger or
consolidation on terms approved by the Lender before that step is taken) or for
the appointment of a liquidator (including a provisional liquidator), receiver,
judicial manager, administrator, trustee or similar officer, as the case may be,
of a Security Party or over any part of the assets of a Security Party;



 
(9)
Cessation of Business: any Security Party that is a corporation ceases or
threatens to cease to carry on all or a substantial part of its business;



 
(10)
Nationalisation: any step is taken by any person with a view to the seizure,
compulsory acquisition, expropriation or nationalization of all or a material
part of the assets of any Security Party;



 
(11)
Consents: any action, condition or thing (including the obtaining of any
necessary consent) at any time required to be taken, fulfilled or done for any
of the purposes stated in Clause 11(B)(2) is not taken, fulfilled or done, or
any such consent ceases to be in full force and effect without modification or
any condition in or relating to any such consent is not complied with (unless
that consent or condition is no longer required or applicable);




 
 

--------------------------------------------------------------------------------

 

 
(12)
Illegality: it is or will become unlawful for any Security Party to perform or
comply with any one or more of its obligations under any Transaction Document to
which it is a party or it is or will become unlawful, illegal or contrary to any
laws, regulations, directives, rulings or guidelines of any governmental or
statutory authority in Singapore for the Lender to maintain, grant or continue
to grant the Facility to the Borrower;



 
(13)
Cessation: any Transaction Document ceases for any reason (or is claimed by any
Security Party not) to be the legal and valid obligations of any Security Party,
binding upon it in accordance with its terms;



 
(14)
Litigation: any litigation, arbitration or administrative proceeding is current
or pending (a) to restrain the exercise of any of the rights and/or the
performance or enforcement of or compliance with any of the obligations of a
Security Party under the Transaction Documents or (b) which has or could have a
material adverse effect on any Security Party;



 
(15)
Accounts: the accounts of the Borrower delivered to the Lender under Clauses
12(2), 12(3) and 12(4) are qualified in a manner or to an extent unacceptable to
the Lender;



 
(16)
Withdrawal of authorisation, approval or consent : any authorisation, approval
or consent necessary to enable a Security Party to observe and perform its
obligations under a Transaction Document to which it is a party is withdrawn or
modified to an extent unacceptable to the Lender;



(17)  
Death, Insanity and Incompetence: any Security Party who is an individual is or
becomes insane or dies or is declared legally incompetent by a court of
competent jurisdiction or any step is taken by any person with a view to the
bankruptcy of any such Security Party or for the appointment of a trustee or
administrator or similar officer of any such Security Party;



(18)  
Deterioration or impairment of Charged Property: there is or is likely to be (in
the opinion of the Lender) any material deterioration or impairment in any
manner to the Charged Property or any part thereof;



(19)  
Breach of contracts in respect of Charged Property: the Borrower fails to
observe or perform any of its obligations under any other contract entered into
in respect of any Charged Property or the insurance policies in respect of any
Charged Property;



(20)  
Security in Jeopardy: if in the opinion of the Lender, any security provided to
the Lender in connection with the Facility is in jeopardy and notice thereof has
been given by the Lender to the Borrower;



(21)  
Fundamental Obligations: the provisions of Clause 12, Clause 13(5), Clause
13(6), Clause 13(13), Clause 13(14), Clause 13(15) and/or Clause 13(16) are not
complied with;



(22)  
Bankruptcy: a Security Party who is an individual is adjudicated a bankrupt or
bankruptcy or other analogous proceedings are commenced against such Security
Party and such proceedings are not withdrawn within seven (7) days;



(23)  
Expiry or Termination of other Facilities: any other facility granted or which
may be granted by the Lender to the Borrower is terminated for any reason
whatsoever;



(24)  
Analogous Event: any event occurs which, under the law of any relevant
jurisdiction, has an analogous or equivalent effect to any of the events
mentioned in Clauses 14(A) (5), (6), (7), (8) and/or (22) above; and




 
 

--------------------------------------------------------------------------------

 

(25)  
Material Adverse Change: any event occurs or circumstances arise which the
Lender reasonably determines give(s) reasonable grounds for believing that a
Security Party may not (or may be unable to) perform or comply with any one or
more of its obligations under the Transaction Documents to which it is a party.

 
(B)
Cancellation/Acceleration: If at any time and for any reason (and whether within
or beyond the control of the Lender or any Security Party) any Event of Default
has occurred then at any time thereafter, whether or not any Event of Default is
continuing, the Lender may by notice to the Borrower declare:-



 
(1)
the Commitment to be cancelled, whereupon it shall be cancelled; and/or



 
(2)
the Facility, all unpaid accrued interest or fees and any other sum then payable
under this Agreement to be immediately due and payable, whereupon they shall
become so due and payable.



15.
DEFAULT INTEREST



If the Borrower does not pay any sum payable by the Borrower under this
Agreement when due, it shall pay interest on the amount from time to time
outstanding in respect of that overdue sum for the period beginning on its due
date and ending on the date of its receipt by the Lender (both before and after
judgment) at the rate which is the sum of 3.5% and the applicable interest rate
as set out in Clause 7(A) or such other rate as may be determined by the Lender,
and such interest shall be calculated daily with monthly rests. For the
avoidance of doubt, such interest which is due but unpaid shall be added to the
relevant outstanding amount on a monthly basis and shall itself bear interest
accordingly at the interest rate set out in this Clause.


16.
INDEMNITIES



(A)
Miscellaneous Indemnities: The Borrower shall on demand indemnify the Lender
against any funding or other cost, loss, expense or liability sustained or
incurred by it as a result of:-



 
(1)
the Advance not being made by reason of non-fulfilment of any of the conditions
in Clause 4(A) or the Borrower purporting to revoke a notice requesting the
Advance;



 
(2)
the occurrence or continuance of any Event of Default or Potential Event of
Default;



 
(3)
the receipt or recovery by the Lender of all or any part of the Advance
otherwise than on the date the Advance or part thereof is payable to the Lender
under this Agreement; or



 
(4)
any sum payable by the Borrower under this Agreement not being paid when due and
in the currency and/or manner provided for in this Agreement (but, so far as
appropriate, credit shall be given to the Borrower for any interest payable by
it under Clause 15).




 
 

--------------------------------------------------------------------------------

 

(B)
Tax Indemnities:  Without prejudice to the provisions of this Agreement, if the
Lender is required by law to make any payment, whether on account of tax (not
being a payment of tax on its overall net income) or otherwise, on or calculated
by reference to any sum received or receivable by it under this Agreement or any
liability in respect of any such payment is asserted, imposed, levied or
assessed against the Lender as a consequence of any credit, deduction or refund
obtained by the Lender in respect of interest paid under this Agreement being
disallowed, or if the Lender is required by any law or directive to make any
payment in relation to the Lender obtaining funds from any source for the
purpose of funding or maintaining its Available Commitment, the Borrower will on
first demand pay to the Lender free and clear of all withholdings and deductions
an amount sufficient to indemnify it against such payment or liability, together
with any interest, penalties and expenses payable or incurred in connection
therewith.



(C)           Currency Indemnity:


(1)  
All sums payable by the Borrower under or in connection with this Agreement (and
any damages in relation thereto) shall be payable in US Dollars (the “Currency
of Account”) which shall be the sole currency of account and payment.



 
(2)
Any amount received or recovered in a currency other than the Currency of
Account (whether as a result of, or of the enforcement of, a judgment or order
of a court of any jurisdiction, in the dissolution of the Borrower or otherwise)
by the Lender in respect of any sum expressed to be due to it from the Borrower
under this Agreement shall only constitute a discharge to the Borrower to the
extent of the amount of the Currency of Account which the Lender is able, in
accordance with its usual practice, to purchase with the amount so received or
recovered in that currency on the date of that receipt or recovery (or, if it is
not practicable to make that purchase on that date, on the first date on which
it is practicable to do so).



 
(3)
If that amount in the Currency of Account is less than the amount of the
Currency of Account expressed to be due to the Lender under this Agreement, the
Borrower shall fully indemnify it against any loss sustained by it as a result.
In any event, the Borrower shall fully indemnify the Lender against the cost of
making any such purchase. For the purpose of this sub-Clause, it would be
sufficient for the Lender to demonstrate that it would have suffered a loss had
an actual exchange or purchase been made.



 
(4)
The Borrower expressly waives any right under any applicable law to repay the
Advance made to it (together with all interests, fees and any other sums payable
hereunder) in any currency other than US Dollars.



(D)
Indemnities Separate and Independent:  Each of the indemnities in this Agreement
constitutes a separate and independent obligation from the other obligations in
this Agreement, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Lender and shall
continue in full force and effect despite any judgment, order, claim or proof
for a liquidated amount in respect of any sum due under this Agreement or any
judgment or order.  No proof or evidence of any actual loss may be required.




 
 

--------------------------------------------------------------------------------

 

17.
SET OFF



In addition to any lien, right of set-off or other right which the Lender may
have, the Lender shall be entitled at any time and without notice to the
Borrower to combine or consolidate all or any of the accounts of the Borrower,
including any accounts of the Borrower, whether alone or jointly or jointly with
any other person or under whatever style name or form (whether in Singapore
Dollars or other currency) wheresoever situate (in Singapore or elsewhere) and
to set-off or transfer any sum standing to the credit of any one or more of such
accounts in or towards satisfaction of any moneys, obligations and liabilities
of the Borrower, whether alone or jointly or jointly with any person or in any
respect whatsoever whether in Singapore or elsewhere and whether such
liabilities be present future actual contingent primary collateral several or
joint notwithstanding that such moneys, obligations and liabilities may not be
expressed in the same currency and where such liabilities are contingent, the
Lender shall be entitled to set aside such amounts to keep the Lender in funds
for fully meeting and discharging such liabilities. Where such combination,
consolidation, set-off or transfer requires the conversion of one currency into
another, the Lender is hereby authorized to effect such conversion at the rate
of exchange as the Lender may determine as at the date of set-off or transfer.



18.
EXPENSES AND STAMP DUTY



(A)
Expenses and Stamp Duty: Whether or not the Advance is made under this
Agreement, the Borrower shall pay:-



 
(1)
on demand, all costs and expenses (including legal fees and all goods and
services, value added and other duties or taxes payable on such costs and
expenses) incurred by the Lender in connection with the preparation, negotiation
or entry into of the Transaction Documents and/or any amendment of, supplement
to or waiver in respect of any Transaction Document;



 
(2)
on demand, all costs and expenses (including legal fees on a full indemnity
basis and all goods and services, value added and other duties or taxes payable
on such costs and expenses) incurred by the Lender in protecting or enforcing
any rights under the Transaction Documents; and



 
(3)
promptly, and in any event before any interest or penalty becomes payable, any
stamp, goods and services, value added, documentary, registration or similar
duty or tax payable in connection with the entry into, performance, enforcement
or admissibility in evidence of the Transaction Documents, and shall indemnify
the Lender against any liability with respect to or resulting from any delay in
paying or omission to pay any such duty or tax.



(B)
Right of Lender to Pay Expenses: Without prejudice to any other rights and
remedies available to it, the Lender shall be entitled (but without any
obligation) at its sole discretion to make payment in respect of any costs and
expenses referred to in Clause 18(A) above and thereafter the Lender shall be
entitled without demand to receive payment for such costs and expenses from the
Borrower as a debt due. If the Borrower does not pay any sum payable by the
Borrower under this Clause 18(B) when due, it shall pay interest on the amount
from time to time outstanding in respect of that overdue sum for the period
beginning on its due date and ending on the date of its receipt by the Lender
(both before and after judgment) at the rate which is the sum of three point
five per cent (3.5%) and the applicable normal interest rate as set out in
Clause 7(A) or such other rate as may be determined by the Lender, and such
interest shall be calculated daily with monthly rests. For the avoidance of
doubt, such interest which is due but unpaid shall be added to the relevant
outstanding amount on a monthly basis and shall itself bear interest accordingly
at the interest rate set out in this Clause.




 
 

--------------------------------------------------------------------------------

 

19.
CALCULATIONS AND EVIDENCE



(A)
Basis of Calculation: All interest (including default interest) shall accrue
from day to day and shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.



(B)
Loan Accounts: The entries made in the accounts maintained by the Lender in
accordance with its usual practice shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower recorded in them.

 
(C)
Certificate Conclusive: A certificate by the Lender as to any sum payable to it
under this Agreement, and any other certificate, determination, notification,
opinion or the like of the Lender provided for in this Agreement, shall be
conclusive save for manifest error.



20.
ASSIGNMENT



(A)
Benefit and Burden of Agreement: This Agreement shall benefit and be binding on
the parties, their permitted assignees and their respective successors. Any
reference in this Agreement to either party shall be construed accordingly. The
Borrower may not assign or transfer all or part of its rights or obligations
under this Agreement



(B)
Assignee: Any assignee shall be and be treated as a lender for all purposes of
this Agreement and shall be entitled to the full benefit of the Transaction
Documents to the same extent as if it were an original party in respect of the
rights assigned to it.



(C)           Transfer by Lender:


 
(1)
The Lender may assign all or any part of its rights under this Agreement without
the consent of any party. If, as part of the same transaction, the Lender wishes
to transfer all or part of its obligations under this Agreement, the Borrower
consents to such transfer and the transfer shall become effective when the
Borrower has been notified of it by the Lender and has received an undertaking
(in a form satisfactory to the Lender) of the transferee (the “Transferee”) to
be bound by this Agreement and to perform the obligations transferred to it. Any
costs incurred by the Lender or the Transferee in connection with the
preparation of that undertaking shall be borne by the Lender.



 
(2)
On the transfer date specified in the notice of the transfer from the Lender to
the Borrower:-



 
(a)
the Borrower and the Lender (hereinafter referred to in this Clause 20(C)(2) as
the "Present Lender") shall each be released from further obligations to the
other hereunder and their respective rights against each other shall be
extinguished and cancelled (such rights and obligations hereinafter referred to
in this Clause 20(C)(2) as “Discharged Rights and Obligations”); and



 
(b)
the Borrower and the Transferee shall each assume obligations towards each other
and/or acquire rights against each other which differ from the Discharged Rights
and Obligations only in so far as the Borrower and Transferee have assumed
and/or acquired the same in place of the Borrower and the Present Lender.



 
(3)
In the event of any partial assignment and/or transfer that results in any
additional lender or lenders, any reference to the term "Lender" shall also
extend to such lender or lenders.




 
 

--------------------------------------------------------------------------------

 

(D)
Participations: The Lender may grant participations in respect of the Advance or
any part thereof on such terms and to such persons as it may, in its absolute
discretion, determine.



(E)
Disclosure of Information: The Lender may disclose to a potential assignee or
transferee or any other person proposing to enter into contractual arrangements
with the Lender in relation to this Agreement such information about any
Transaction Document, any Security Party or the Borrower’s accounts with the
Lender as it may think fit. For the avoidance of doubt, the Lender may as it
thinks fit:-



 
(1)
disclose any information about the Borrower, any other Security Party, any
Transaction Document and/or the transactions hereunder which are:-



 
(a)
publicly available; or



 
(b)
required to be disclosed by any law, regulation or any court or other competent
or regulatory authority to any party including the Monetary Authority of
Singapore and Singapore Exchange Securities Trading Limited in connection with
supervision, reporting and announcement requirements; or



 
(2)
disclose any such information to its  branches, other offices, associated
companies or its officers, agents, auditors and other advisers on a confidential
basis.



21.
REMEDIES, WAIVERS, AMENDMENTS AND CONSENTS



(A)
No Implied Waivers, Remedies Cumulative:  No failure on the part of the Lender
to exercise, and no delay on its part in exercising, any right or remedy under
this Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise thereof
or the exercise of any other right or remedy. The rights and remedies provided
in this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.



(B)
Amendments, Waivers and Consent:



 
(1)
Any provision of this Agreement may be amended or varied by the Lender by notice
in writing to the Borrower and such amendment shall take effect from the date
specified in such notice. An Event of Default may be waived before or after it
occurs only if the Lender so agrees in writing.



 
(2)
Any waiver or consent of the Lender under any provision of this Agreement must
be in writing and may be given subject to any conditions thought fit by the
Lender. Any such waiver or consent shall be effective only in the instance and
for the purpose for which it is given.



 
(3)
The Lender shall be entitled to release any one or more of the persons
comprising the Security Parties from any of his or their obligations under this
Agreement, to compound with or otherwise vary or agree to vary the liability of,
or grant time or other indulgence to, or make other arrangements with any one or
more of the persons comprising the Borrower, without prejudice or affecting the
Lender’s rights, powers and remedies against any other of the persons comprising
the Security Parties.



(C)
No liability for delay: The Lender shall not be liable for any loss or damage
suffered or incurred by the Borrower arising out of or in connection with any
delay in the execution and delivery of any of the Transaction Documents.




 
 

--------------------------------------------------------------------------------

 

22.
COMMUNICATIONS



(A)
Address: Each communication under this Agreement shall be made by telefax or
otherwise in writing. Each communication or document to be delivered to any
party under this Agreement shall be sent to that party at the telefax number or
address, and marked for the attention of the person (if any), from time to time
designated by the parties to each other for the purpose of this Agreement. The
initial telefax number, address and person (if any), so designated by each party
are set out under its name at the end of this Agreement.



(B)
Deemed Delivery: Any communication from the Borrower to the Lender shall be
irrevocable, and shall not be effective until received by the Lender. Any other
communication from one party to another party shall be deemed to be received by
such other party at the time of transmission if sent by facsimile transmission
during normal business hours in the place of intended receipt on a Business Day
and otherwise at the opening of business in that place on the next Business Day
or within two (2) days after being sent by prepaid post (or seven (7) days if
sent by airmail from one country to another) addressed to it at that address or
(in any other case) when left at the designated address required by sub-Clause
(A) provided that any communication by facsimile transmission shall be effective
only on completion of transmission evidenced by a transmission report.



23.
PARTIAL INVALIDITY



The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.


24.
COUNTERPARTS



This Agreement may be signed in any number of counterparts, all of which taken
together when delivered to the Lender shall constitute one and the same
instrument. Any party may enter into this Agreement by signing any such
counterpart.


25.           GOVERNING LAW AND JURISDICTION


(A)
Governing Law:  This Agreement shall be governed by and construed in all
respects in accordance with the laws of Singapore.



(B)           Jurisdiction:


 
(1)
In relation to any legal suit, action or proceedings (the “Proceedings”) arising
out of or in connection with this Agreement, the Borrower irrevocably submits to
the non-exclusive jurisdiction of the Courts of Singapore.



 
(2)
The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of the venue of any Proceedings in Singapore or
elsewhere and hereby further irrevocably waives any claim that Singapore or such
other jurisdiction elected by the Lender is not a convenient forum for any such
Proceedings.



(C)
Submissions Non-Exclusive:  The submissions in sub-Clause 25(B) above shall not
affect the right of the Lender to take Proceedings in any other jurisdiction nor
shall the taking of Proceedings in any jurisdiction preclude the Lender from
taking Proceedings in any other jurisdiction whether concurrently or not.




 
 

--------------------------------------------------------------------------------

 

(D)
Consent to Enforcement, etc: The Borrower irrevocably and generally consents in
respect of any Proceedings wherever to the giving of any relief or the issue of
any process in connection with those Proceedings including, without limitation,
the making, enforcement or execution against any assets whatsoever or any part
thereof (irrespective of their use or intended use) of any order or judgment
which may be made or given in those Proceedings, and agrees that any final order
or judgment shall be conclusive.



(E)           Service of Process:


(1)  
The Borrower irrevocably consents to any process in any proceedings wherever
being served in accordance with Clause 22 and such service shall be deemed duly
received by the Borrower in accordance with Clause 22.



(2)  
Nothing in this Agreement shall affect the right of the Lender to serve process
in any other manner permitted by law.


 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF this Agreement has been entered into on the date first above
written.




THE BORROWER



 
_________________________________
Name: TING HOCK MING @ TAN HOCK MING
Title: Director
for and on behalf of
TRIO-TECH INTERNATIONALPTE LTD




Address:            1008 Toa Payoh North, #03-09Singapore318996
Tel No.:             62653300]
Telefax No.:      62596355
Attention:           Victor Ting






THE LENDER




_________________________________
Name: LEE SOON KIE
Title: Group Chief Executive Officer
for and on behalf of
IFS CAPITAL LIMITED




Address:                 7 Temasek Boulevard, #10-01 SuntecTower One, Singapore
038987
Tel No.:                  62707711
Telefax No.:           63399527
Attention:               Fuji Ang / Serene Lim

 
 

--------------------------------------------------------------------------------

 

S C H E D U L E   1


CONDITIONS PRECEDENT


1.  
Certified true copy of the Certificate of Incorporation of the Borrower.



2.  
Certified true and up-to-date copies of the Memorandum and Articles of
Association of the Borrower.



3.  
Certified true copy of the resolutions of the directors of the Borrower in form
and substance satisfactory to the Lender authorising:-



 
(a)
the acceptance of the Facility upon the terms and conditions set out herein;



 
(b)
the execution of the Transaction Documents to which the Borrower is a party;



 
(c)
the appointment of an authorised signatory to execute the Transaction Documents
to which the Borrower is party; and



 
(d)
the appointment of a person or persons to give a request for the Advance and any
variation, modification or rescission of any such request.



4.  
This Agreement duly executed by the Borrower.



5.  
The Charge over Equipment duly executed by the Borrower and the duly completed
Statement Containing Particulars of Charge under the Companies Act, Cap. 50 of
Singapore in respect of the Charge over Equipment, duly registered with the
Accounting and Corporate Regulatory Authority.



6.  
Receipt by the Lender of a letter of a written confirmation by the Borrower that
there are no existing negative pledge(s) affecting the Lender’s rights under the
Transaction Documents.



7.  
The Lender having received a full valuation report of the market value of the
Equipment by an independent professional valuer selected or approved by the
Lender stating the current market value of the Equipment as at a date not
earlier than three (3) months before the date of the Advance, in form and
substance satisfactory to the Lender.



8.  
Evidence satisfactory to the Lender that there is no existing, pending or
contingent demand, claim or action made or instituted by any party against the
Borrower or the Borrower’s related corporations or associated company(ies).



9.  
Evidence satisfactory to the Lender that all charges and stamp duties necessary
to ensure the legality, validity, enforceability and admissibility in evidence
of each Transaction Document have been paid.



10.  
All acts, conditions and things required to be done and performed by any person
(other than the Lender) prior to the execution and delivery of the Transaction
Documents and all matters in relation thereto and to constitute the same legal,
valid and binding obligations of such person enforceable in accordance with
their respective terms, shall have been done and performed by such person in due
and strict compliance with all applicable laws.




 
 

--------------------------------------------------------------------------------

 

11.  
All fees, costs and expenses including without limitation, the non-refundable
facility fee of S$5,000,which are due and payable pursuant to or in respect of
the Transaction Documents and all matters in relation thereto have been paid.



12.  
Evidence satisfactory to the Lender that the insurance in respect of the
Equipment has been effected in accordance with Clause 13(10)(a).



13.  
An inspection of the Equipment by the Lender, the results of such inspection to
be satisfactory to the Lender.



14.  
Evidence satisfactory to the Lender that the Borrower has notified the
landlord(s) of the premises on which the Equipment is located that a fixed
charge over the Equipment has been granted in favour of the Lender.



15.  
Such other documents as the Lender may require.


 
 

--------------------------------------------------------------------------------

 

S C H E D U L E   2


FORM OF REQUEST FOR ADVANCE




Date:                      [           ]


To:IFS CAPITAL LIMITED
Attn:                      [                                ]



Dear Sirs


FACILITY AGREEMENT DATED
[                                                                                     ]
2011


We refer to the above Agreement between (1) ourselves, as Borrower, and (2)
yourselves, as Lender.  Terms defined in the Agreement have the same meaning in
this notice.


We give you notice that we request the Advance to be made to us under the
Agreement as follows:-


(1)
Amount: S$[                  ]



(2)
Date of Advance:
(or, if that is not a Business Day, the next succeeding Business Day)



(3)  
Method of Payment:



*[(a)           By way of [cashier’s order / cheque] in our favour.


*(b)           By way of crediting to the account number [        ] maintained
by us with [           ].]


We confirm that no Event of Default or Potential Event of Default has occurred
or will occur as a result of the making of the Advance, we represent and warrant
that the representations and warranties contained in Clause 11 of the Agreement
have been complied with and would be correct in all respects if repeated today
by reference to the circumstances now existing and we confirm that all the
undertakings on our part contained in Clauses 12 and 13 of the Agreement have
been fully performed and observed by us.




Yours faithfully,
For and on behalf of
TRIO-TECH INTERNATIONALPTE LTD






________________________________________
Name:
 

Designation:




*delete where inapplicable